                 Case 3:18-cv-05490-MLP Document 26 Filed 06/11/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KEVIN T BACHMANN,

 9                              Plaintiff,                 Case No. C18-5490 MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            In April 2019, the Court affirmed the final decision of the Commissioner and dismissed
15
     the case with prejudice. (Dkt. ## 18, 19.) Plaintiff appealed that decision to the Ninth Circuit.
16
     (Dkt. ## 20, 21.) On appeal, Plaintiff filed an unopposed motion to vacate the judgment and to
17
     remand the matter to the District Court pursuant to Carr v. Saul, 141 S. Ct. 1352 (2021). (Dkt. #
18
     25.) The Ninth Circuit granted the motion. (Id.) Accordingly, the Court hereby remands this
19
     matter to the Social Security Administration for the agency to conduct further proceedings
20
     consistent with the Supreme Court’s intervening decision in Carr.
21
     //
22
     //
23
     //
24

25
     ORDER - 1
             Case 3:18-cv-05490-MLP Document 26 Filed 06/11/21 Page 2 of 2




 1         Dated this 11th day of June, 2021.


                                                A
 2

 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
